                                             Case 3:20-cv-04782-LB Document 36 Filed 11/20/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       DANIELLE LOKEY,                                  Case No. 20-cv-04782-LB
                                  12                       Plaintiff,                       ORDER GRANTING MOTION TO
Northern District of California
 United States District Court




                                                                                            DISMISS
                                  13                v.
                                                                                            Re: ECF Nos. 10, 26
                                  14       CVS PHARMACY, INC.,
                                  15                       Defendant.

                                  16

                                  17                                            INTRODUCTION

                                  18         In this putative class action, plaintiff Danielle Lokey challenges defendant CVS Pharmacy’s

                                  19   marketing of its CVS-branded infant pain-and-fever medicine at a higher price than its CVS-

                                  20   branded child pain-and fever medicine, even though the ingredients in the two products are the

                                  21   same.1 The plaintiff claims that this practice violates three California consumer-protection laws:

                                  22   (1) California’s False Advertising Law (“FAL”), Cal. & Prof. Code § 17500; (2) California’s

                                  23   Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200–08; and (3) California’s

                                  24   Consumer Legal Remedies Act (“CLRA”), Cal. Civ. Code §§ 1750–84.2 CVS moved to dismiss

                                  25   the claims on the grounds that (1) the plaintiff’s claims — predicated on the contention that

                                  26
                                       1
                                  27    Compl. – ECF No. 4-1 at 3 (¶¶ 1–3). Citations refer to material in the Electronic Case File (“ECF”);
                                       pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  28   2
                                           Id. at 11–17 (¶¶ 38–74).

                                       ORDER – No. 20-cv-04782-LB
                                              Case 3:20-cv-04782-LB Document 36 Filed 11/20/20 Page 2 of 10




                                   1   identical medicines must sell at the same price (regardless of any differences in packaging, size, or

                                   2   product attributes) — challenge CVS’s pricing decisions, which are not justiciable, and (2) the two

                                   3   products’ packaging and side-by-side positions on the retail shelf do not plausibly establish under

                                   4   California’s consumer-protection statutes that a reasonable consumer is likely to be deceived.3 The

                                   5   plaintiff counters that it is the defendants’ misrepresentations on the packaging that deceive

                                   6   consumers, resulting in their buying the more expensive infant product.4 Because the labels would

                                   7   not deceive a reasonable consumer, the court grants the motion to dismiss.

                                   8

                                   9                                              STATEMENT

                                  10         CVS markets and sells its CVS-branded products in its stores and online — including an

                                  11   infants’ liquid acetaminophen and a children’s liquid acetaminophen — under the “CVS Health”

                                  12   label.5 Named plaintiff Danielle Lokey bought the infants’ acetaminophen on several occasions
Northern District of California
 United States District Court




                                  13   “between April 2016 and the present. . . .”6 The products are identical compositionally, but CVS

                                  14   charges a higher price (as much as two and a half times) for the infants’ product.7

                                  15         The front labels for the two products describe their composition identically (including their

                                  16   concentrations of 160 mg/5 mL) but brand them for infants (with a syringe for administering the

                                  17   dosage and with no representation about infant age) and children (with a dosage cup and a

                                  18   representation that the product is for children from ages 2 to 11 years). (The FDA requires that

                                  19   liquid acetaminophen must be available for infants and children only in concentrations of 160

                                  20   milligrams per 5 milliliters.8) The following are the images of the labels.9

                                  21

                                  22
                                       3
                                           Mot. – ECF No. 10 at 6.
                                  23   4
                                           Opp’n – ECF No. 30 at 7.
                                  24   5
                                           Compl. – ECF No. 4-1 at 4 (¶ 1).
                                       6
                                  25       Id. at 8 (¶ 25).
                                       7
                                           Id. at 7–8 (¶¶ 19, 21).
                                  26   8
                                           Id.at 7 (¶ 16).
                                  27   9
                                        The court grants the unopposed request to take judicial notice of the labels pursuant to Federal Rule
                                       of Evidence 201(b) and also consider them under the incorporation-by-reference doctrine Request for
                                  28   Judicial Notice – ECF Nos. 11, 31; Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2015).

                                       ORDER – No. 20-cv-04782-LB                          2
                                           Case 3:20-cv-04782-LB Document 36 Filed 11/20/20 Page 3 of 10




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21      The infants’ label has the following instructions for dosages:
                                  22                                             Dosing Chart
                                  23
                                                 Weight (lb)                        Age (yr)               Dose (mL)*
                                  24
                                                   under 24                      under 2 years             ask a doctor
                                  25

                                  26                24–35                          2–3 years                  5 mL
                                       *or as directed by a doctor
                                  27

                                  28

                                       ORDER – No. 20-cv-04782-LB                       3
                                              Case 3:20-cv-04782-LB Document 36 Filed 11/20/20 Page 4 of 10




                                   1         The children’s label has the following instructions for dosages:
                                   2

                                   3                  Weight (lb)                     Age (yr)                       Dose (mL)*
                                   4
                                                        under 24                    under 2 years                    ask a doctor
                                   5
                                                         24–35                        2–3 years                          5 mL
                                   6

                                   7                     36–47                        4–5 years                         7.5 mL

                                   8                     48–59                        6–8 years                         10 mL
                                   9
                                                         60–71                       9–10 years                        12.5 mL
                                  10
                                                         72–95                         11 years                         15 mL
                                  11
                                       *or as directed by a doctor
                                  12
Northern District of California
 United States District Court




                                  13          CVS’s marketing of the product “deceives reasonable consumers . . . into believing that

                                  14   Infants’ acetaminophen is specially formulated for children under two and that that customers

                                  15   should pay vastly more per ounce for the same medication.”10 The two products are displayed on

                                  16   the same shelf space in CVS’s retail stores.11 “No reasonable consumer would pay two and a half

                                  17   times as much per ounce and sometimes more to purchase Infants’ acetaminophen over Children’s

                                  18   acetaminophen unless he or she had been deceived into thinking that infants cannot safely take the

                                  19   Children’s product.”12 Since at least April 2016, CVS “has engaged in the unfair, unlawful,

                                  20   deceptive, and fraudulent practice of marketing and selling the same product — liquid

                                  21   acetaminophen — as two unique medicines. As a result, . . . reasonable consumers have been

                                  22   misled into believing that they must purchase the far-more-expensive Infants’ product for children

                                  23   under two.”13 CVS obscures critical facts . . . includ[ing] “that Infants’ acetaminophen is not better

                                  24   suited for children under two and that Infants’ and Children’s acetaminophen are the exact same

                                  25
                                       10
                                  26        Compl. – ECF No. 4-1 at 4 (¶ 4).
                                       11
                                            Id.
                                  27   12
                                            Id. at 4 (¶ 5).
                                  28   13
                                            Id. at 7 (¶ 19).

                                       ORDER – No. 20-cv-04782-LB                         4
                                              Case 3:20-cv-04782-LB Document 36 Filed 11/20/20 Page 5 of 10




                                   1   medication . . . so that [reasonable consumers] will pay two and a half times as much per ounce or

                                   2   even more for the deceptively labeled Infants’ product than they would have to pay for the

                                   3   identical Children’s product.”14 CVS “deceives . . . reasonable caregivers into believing that the

                                   4   higher-price-per-ounce Infants’ product is the only liquid acetaminophen product that safely can

                                   5   be given to a child under two years of age.”15 CVS knows that “reasonable consumers shopping

                                   6   for products to be given to infants are very cautious about what products — especially medicines

                                   7   — they give to infants.”16 In its “marketing, advertising, packaging, and selling of Infants’

                                   8   acetaminophen,” CVS’s statements were “false, misleading, without basis, and unreasonable.”17

                                   9   CVS “knew or should have known that the price differential itself would be viewed by consumers

                                  10   as conveying important information regarding the relative quality and safety of the two

                                  11   products.”18 The plaintiff and members of the putative class “would not have purchased Infants’

                                  12   acetaminophen if [they] had known that the advertising and representations [about it] were false
Northern District of California
 United States District Court




                                  13   and misleading.”19

                                  14         The court held a hearing on the motion to dismiss on November 19, 2020. All parties

                                  15   consented to magistrate-judge jurisdiction.20

                                  16

                                  17                                       STANDARD OF REVIEW

                                  18         A complaint must contain a “short and plain statement of the claim showing that the pleader is

                                  19   entitled to relief” to give the defendant “fair notice” of what the claims are and the grounds upon

                                  20   which they rest. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A

                                  21   complaint does not need detailed factual allegations, but “a plaintiff’s obligation to provide the

                                  22

                                  23
                                       14
                                            Id. at 8 (¶¶ 20–21).
                                  24   15
                                            Id. (¶ 22).
                                  25   16
                                            Id. (¶ 23).
                                       17
                                  26        Id. at 12 (¶ 41).
                                       18
                                            Id.
                                  27   19
                                            Id. at 13 (¶ 45).
                                  28   20
                                            Consents – ECF Nos. 12, 14.

                                       ORDER – No. 20-cv-04782-LB                         5
                                             Case 3:20-cv-04782-LB Document 36 Filed 11/20/20 Page 6 of 10




                                   1   ‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic

                                   2   recitation of the elements of a cause of action will not do. Factual allegations must be enough to

                                   3   raise a claim for relief above the speculative level[.]” Twombly, 550 U.S. at 555 (cleaned up).

                                   4         To survive a motion to dismiss, a complaint must contain sufficient factual allegations, which

                                   5   when accepted as true, “‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                   6   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when

                                   7   the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                   8   defendant is liable for the misconduct alleged.” Id. “The plausibility standard is not akin to a

                                   9   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                  10   unlawfully.” Id. (citing Twombly, 550 U.S. at 557). “Where a complaint pleads facts that are

                                  11   merely consistent with a defendant’s liability, it stops short of the line between possibility and

                                  12   plausibility of ‘entitlement to relief.’” Id. (cleaned up) (quoting Twombly, 550 U.S. at 557).
Northern District of California
 United States District Court




                                  13         If a court dismisses a complaint, it should give leave to amend unless the “pleading could not

                                  14   possibly be cured by the allegation of other facts.” United States v. United Healthcare Ins. Co.,

                                  15   848 F.3d 1161, 1182 (9th Cir. 2016) (cleaned up).

                                  16

                                  17                                               ANALYSIS

                                  18         The plaintiff claims that CVS’s pricing and packaging of the infants’ and children’s products

                                  19   deceive consumers, who buy the infants’ formula thinking that it is the only product that can be

                                  20   given safely to children under the age of two, in violation of the FAL, UCL, and CLRA.21 CVS

                                  21   moved to dismiss on the grounds that (1) the plaintiff’s claims — predicated on the contention that

                                  22   identical medicines must sell at the same price (regardless of any differences in packaging, size, or

                                  23   product attributes) — challenge CVS’s pricing decisions, which are not justiciable, and (2) the two

                                  24   products’ packaging and side-by-side positions on the retail shelf do not plausibly establish under

                                  25   California’s consumer-protection statutes that a reasonable consumer is likely to be deceived.22

                                  26

                                  27   21
                                            Compl. – ECF No. 4-1; Opp’n – ECF No. 30 at 7 (characterizing claims).
                                  28   22
                                            Mot. – ECF No. 10 at 6–7.

                                       ORDER – No. 20-cv-04782-LB                         6
                                             Case 3:20-cv-04782-LB Document 36 Filed 11/20/20 Page 7 of 10




                                   1   The plaintiff counters that packaging’s images are deceptive, the price differential conveyed

                                   2   (essentially) that the infant’s product was necessary for children under the age of two, and the

                                   3   allegations about pricing otherwise are relevant to establish the economic injury to the plaintiff

                                   4   and the class.23 The court grants the motion to dismiss.

                                   5         First, a merchant’s decision to charge different prices is not justiciable unless there is some

                                   6   other deception. Boris v. Wal-Mart Stores, 35 F. Supp. 3d 1163, 1171–72 (C.D. Cal. 2014), aff’d,

                                   7   649 F. App’x 424 (9th Cir. 2016). In Boris, a putative class action, the plaintiffs challenged two

                                   8   Wal-Mart headache-relief products that had the same composition (ingredients and amounts), were

                                   9   branded differently (Equate Migraine with a red background and Equate Extra Strength Headache

                                  10   Relief with a green background), and were priced differently (the Migraine product was priced

                                  11   higher than the other product). Id. at 1166. The plaintiffs alleged that the difference in pricing

                                  12   conveyed that the higher-priced medicine was more effective. Id. at 1168. The court dismissed the
Northern District of California
 United States District Court




                                  13   FAL, UCL, CLRA claims (and similar claims under New York and New Jersey consumer-

                                  14   protection statutes), holding that the product background was not deceptive and the plaintiffs’

                                  15   challenge to the merchant’s pricing decisions was not justiciable. Id. at 1169–70.

                                  16             Plaintiffs have not pointed to any specific constitutional, statutory, or regulatory provision
                                                 that embodies a policy that Equate Migraine’s price and red packaging violate. And the
                                  17             Court is aware of none. Absent some legislative enactment, price setting is ordinarily left
                                                 to the business judgment of merchants. Taken to its logical conclusion, Plaintiffs’ claim
                                  18
                                                 requires the judiciary to make pricing decisions, such as ruling that pharmacologically
                                  19             identical drugs must be the same price or may have only a limited price differential, or
                                                 imposing liability for differential pricing on a necessarily unpredictable case-by-case
                                  20             basis. . . . To state this reality is to demonstrate that it is untenable: price regulation is a
                                                 political question beyond the judiciary’s authority. A question is a political question and
                                  21             therefore nonjusticiable when, for example, there is “a lack of judicially discoverable and
                                  22             manageable standards for resolving it [ ] or the impossibility of deciding without an initial
                                                 policy determination of a kind clearly for nonjudicial discretion . . .” Baker v. Carr, 369
                                  23             U.S. 186, 217, 82 S.Ct. 691, 7 L.Ed.2d 663 (1962). California courts have consistently
                                                 described price regulation as “a question of economic policy . . . It is the Legislature’s
                                  24             function, not ours, to determine the wisdom of economic policy. Judicial intervention in
                                                 such economic issues is improper.
                                  25

                                  26   Id. at 1171–72 (cleaned up) (collecting cases).

                                  27

                                  28   23
                                            Opp’n – ECF No. 30 at 7–9.

                                       ORDER – No. 20-cv-04782-LB                            7
                                           Case 3:20-cv-04782-LB Document 36 Filed 11/20/20 Page 8 of 10




                                   1      The allegations here are close to those in Boris. Boris had compositionally identical products

                                   2   geared to two audiences (migraine sufferers and headache sufferers) and CVS does too (infants

                                   3   and children suffering from pain and fever). Both cases involve claims that the higher pricing is

                                   4   the harm. Both involve different branding (the backgrounds in Boris and the images of infants and

                                   5   children here). This case is slightly different than Boris: the two audiences here suffer the same

                                   6   ailment (pain and fever) and the two Boris audiences suffered different headaches. But both cases

                                   7   in the end are about marketing products to entice different audiences, and both cases involve a

                                   8   price premium on a product marketed to one audience. Applying Boris, absent deception beyond

                                   9   the price differential, the plaintiff cannot challenge CVS’s pricing decisions.

                                  10      Second, the related point is that the labels here would not mislead a reasonable consumer.

                                  11      Claims under the CLRA, FAL, and UCL are governed by the “reasonable consumer” test.

                                  12   Williams v. Gerber Prods. Co., 552 F.3d 934, 938 (9th Cir. 2008). “Under the reasonable
Northern District of California
 United States District Court




                                  13   consumer standard, [plaintiffs] must show that ‘members of the public are likely to be deceived.’”

                                  14   Id. (cleaned up). “[W]hether a business practice is deceptive will usually be a question of fact not

                                  15   appropriate for decision on [a motion to dismiss]” because [it] requires ‘consideration and

                                  16   weighing of evidence from both sides.’” Id. at 138–39 (cleaned up) (quoting Linear Tech. Corp. v.

                                  17   Applied Materials, Inc., 152 Cal. App. 4th 115, 134–35 (2007)). “The California Supreme Court

                                  18   has recognized that these laws prohibit ‘not only advertising which is false, but also advertising

                                  19   which, although true, is either actually misleading or which has a capacity, likelihood or tendency

                                  20   to deceive or confuse the public.’” Id. (cleaned up) (quoting Kasky v. Nike, Inc., 27 Cal. 4th 939,

                                  21   951 (2002)). “A perfectly true statement couched in such a manner that it is likely to mislead or

                                  22   deceive the consumer, such as by failure to disclose other relevant information, is actionable under

                                  23   these sections.” Day v. AT&T Corp., 63 Cal. App. 4th 325, 332–33 (1998).

                                  24      The labels here are not deceptive. The front label shows that the medicines are compositionally

                                  25   the same. The products have different devices to deliver the doses (a syringe for infants and a cup

                                  26   for children), also displayed on the front label. The pictures (a child of indeterminate age on the

                                  27   infants’ label and an older child on the children’s label) or the dosing instructions do not plausibly

                                  28   suggest different formulations, given the front-label representation about the composition of the

                                       ORDER – No. 20-cv-04782-LB                        8
                                           Case 3:20-cv-04782-LB Document 36 Filed 11/20/20 Page 9 of 10




                                   1   medicines. In sum, nothing on the labels is deceptive, and the plaintiff’s subjective belief of

                                   2   deception fails the reasonable-consumer test. Bush v. Mondelez Int’l, Inc., No. 16-CV-02450-RS,

                                   3   2016 WL 7324990, at *2–3 (N.D. Cal. 2016) (consumer-deception claim was implausible because

                                   4   no reasonable consumer was likely to be deceived by packaging that disclosed the net weight and

                                   5   number of cookies per container); Sponchiado v. Apple Inc., 18-CV-07533-HSG, 2019 WL

                                   6   6117482, at *4–5 (N.D. Cal. Nov. 18, 2018) (dismissing CLRA, UCL, and FAL claims

                                   7   challenging Apple’s alleged misrepresentations about pixel resolution because disclaimer

                                   8   language appearing 10 lines below contradicted the plaintiffs’ interpretation). Because the label is

                                   9   not deceptive, and the plaintiff’s subjective interpretation fails the reasonable-consumer test, the

                                  10   plaintiff’s challenge to the differential pricing fails. Boris, 35 F. Supp. 3d at 1170.

                                  11      The plaintiff, citing two out-of-district cases, argues that she nonetheless pleads plausible

                                  12   claims: Elkies v. Johnson & Johnson Servs, Inc., No. 17-cv-07320-GW, ECF No. 53 (C.D. Cal.
Northern District of California
 United States District Court




                                  13   Feb. 22, 2018), and Youngblood. v. CVS, No. 2:20-cv-06251-MCS-MRW, ECF No. 31 (C.D. Cal.

                                  14   Oct. 15, 2020). Both involve challenges to pain relievers with identical compositions that were

                                  15   marketed to different audiences: infants and children. In Elkies, the products were infants’ Tylenol

                                  16   and children’s Tylenol. Order, No. 17-cv-07320-GW – ECF No. 53 at 2. In Youngblood, the

                                  17   products were the products at issue here. Order, No. 2:20-cv-06251-MCS-MRW, ECF No. 31 at 2.

                                  18      Elkies is distinguishable: there was no express disclosure that the “medicine in the [Infant’s]

                                  19   bottle is exactly the same, and provided at the exact same concentration, as Children’s[.]” Id. at 9.

                                  20   In Elkies, then, the picture of a mother and baby (“along with the word ‘Infants’” but without the

                                  21   express disclosure that the medicine was the same) could lead a “significant portion of the general

                                  22   consuming public” to conclude that the infants’ product was “unique or specially formulated for

                                  23   children under two.” Id. By contrast, the front label here expressly discloses the medicine’s

                                  24   composition.

                                  25      Youngblood involved the products in this case. The court concluded that the front labels —

                                  26   which featured children of different ages — plausibly pleaded consumer deception (in the form of

                                  27   a belief that the product was formulated for infants) in part because the label branded the products

                                  28   for “children under two.” Order, No. 2:20-cv-06251-MCS-MRW, ECF No. 31 at 7–8. In support

                                       ORDER – No. 20-cv-04782-LB                          9
                                          Case 3:20-cv-04782-LB Document 36 Filed 11/20/20 Page 10 of 10




                                   1   of its conclusion, the court cited Mullins v. Premier Nutrition Corp. for the proposition that a

                                   2   reasonable consumer would believe that the offending product was “specially formulated for

                                   3   infants.” Id. at 7 (citing Mullins, 178 F. Supp. 3d 867, 891 (N.D. Cal. 2016)). Mullins involved a

                                   4   dietary product that claimed it promoted joint health. 179 F. Supp. 3d at 891. On summary

                                   5   judgment, the Mullins court held that the plaintiff raised triable issues of fact that consumers

                                   6   bought the product to reduce joint pain and stiffness and that the product (characterized as snake

                                   7   oil) did not work. Id. at 875–76, 892. By contrast, here the plaintiff does not challenge the efficacy

                                   8   of the product (a fact disputed in Mullins) and instead challenges the marketing that allegedly

                                   9   misleads a consumer into believing that the medicine is specially formulated for children under

                                  10   age two. That contention is contradicted by the front-label representations here that the products’

                                  11   compositions are the same. Mullins does not compel the conclusion that the plaintiff pleads

                                  12   plausible claims when the label discloses what the consumer is purchasing. “What ultimately
Northern District of California
 United States District Court




                                  13   dooms Plaintiff’s claims is that Defendant tells the consumer exactly what she is getting: the

                                  14   package actually discloses the fact that Plaintiff complains it omits[.]” Dinan v. Sandisk LLC, No.

                                  15   18-CV-05420-BLF, 2019 WL 2327923, at *7 (N.D. Cal. May 31, 2019).

                                  16      In sum, it is improbable “that a significant portion of the general consuming public or of

                                  17   targeted consumers, acting reasonably in the circumstances could be misled” in their belief that the

                                  18   Infants’ product is not specifically for infants’ use. Sponchiado, 2019 WL 6117482, at *3 (citing

                                  19   Lavie v. Procter & Gamble Co., 105 Cal. App. 4th 496, 508 (2003)). The court grants the motion

                                  20   to dismiss all claims.

                                  21                                            CONCLUSION

                                  22      The court grants the motion to dismiss. The plaintiff must file any amended complaint within

                                  23   two weeks. If she does not, the court will enter judgment in favor of the defendants.

                                  24      This disposes of ECF Nos 10 and 26.

                                  25      IT IS SO ORDERED.

                                  26      Dated: November 20, 2020                      ______________________________________
                                                                                        LAUREL BEELER
                                  27                                                    United States Magistrate Judge
                                  28

                                       ORDER – No. 20-cv-04782-LB                        10
